Citation Nr: 9936075	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from May 1947 to May 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for the cause of the veteran's death.  The 
Board remanded this claim in November 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The veteran died on July [redacted] 1994.  The immediate cause 
of death was "Natural causes."

2.  During the veteran's lifetime, service connection was 
established for sprue, evaluated as 40 percent disabling; 
degenerative joint disease, lumbosacral spine, evaluated as 
20 percent disabling; varicose veins, right leg, evaluated as 
20 percent disabling; arthritis, chronic, dorsal spine and 
fingers with old epiphysitis dorsal spine and x-ray evidence 
of bilateral hip involvement, evaluated as 10 percent 
disabling; residuals, wound, laceration, left thumb, index 
and middle fingers with deformity of left index finger, 
evaluated as 10 percent disabling; peritendinitis, calcified, 
right shoulder with degenerative changes at the right 
acromioclavicular joint, evaluated as 10 percent disabling; 
anxiety reaction, evaluated as 10 percent disabling; 
hemorrhoids, evaluated as noncompensably disabling; and 
scars, left arm and right forefinger, evaluated as 
noncompensably disabling.

3.  Competent evidence attributing the cause of death to the 
veteran's service has not been presented.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the veteran's stomach condition and 
anemia were kept in constant aggravation by treatment for 
arthritis and nervousness by drugs that hindered instead of 
helping him and as a result contributed to his early death.  
She states that the veteran's whole system was affected and 
weakened by such treatments and that he worried constantly 
about his situation.  Additionally, she states that the 
appellant was diagnosed with a stomach aneurysm in July 1992, 
which contributed to his death.  She further states that the 
doctor who wrote in "Natural causes" did not know the 
veteran and had simply looked at him when determining the 
cause of death.  

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), "a person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that "[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded-
claim requirement of section 5107(a)."  Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc) (emphasis added).  
Thus, in order for a claim for service connection for the 
cause of death to be well grounded, there must be competent 
evidence that a disease incurred in or aggravated by service 
either caused or contributed substantially to the cause of 
death.  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If the 
claimant has not presented a well-grounded claim, then the 
appeal fails as to that claim.  Murphy, 1 Vet. App. at 81.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991).  Service connection for the cause of 
death may be granted if a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the cause of death.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

Service connection had been established for sprue, evaluated 
as 40 percent disabling; degenerative joint disease, 
lumbosacral spine, evaluated as 20 percent disabling; 
varicose veins, right leg, evaluated as 20 percent disabling; 
arthritis, chronic, dorsal spine and fingers with old 
epiphysitis dorsal spine and x-ray evidence of bilateral hip 
involvement, evaluated as 10 percent disabling; residuals, 
wound, laceration, left thumb, index and middle fingers with 
deformity of left index finger, evaluated as 10 percent 
disabling; peritendinitis, calcified, right shoulder with 
degenerative changes at the right acromioclavicular joint, 
evaluated as 10 percent disabling; anxiety reaction, 
evaluated as 10 percent disabling; hemorrhoids, evaluated as 
noncompensably disabling; and scars, left arm and right 
forefinger, evaluated as noncompensably disabling.

Service medical records reveal that in December 1956, the 
appellant reported chest pain.  He stated that he had had a 
similar attack the prior year.  The examiner stated that the 
appellant's heart sounds were fairly audible and 
tachycardiac.  There was no murmur.  The impression was 
myocardial infarct.  He underwent an electrocardiograph at 
that time, which was normal.  A subsequent diagnosis of 
atelectasis was entered with the cause unknown.  An 
electrocardiogram conducted one week later was normal.  In 
November 1961, the appellant reported left chest pain and 
that he was having another heart attack.  An 
electrocardiogram taken at that time was normal.  The 
diagnosis entered was left upper chest and left arm pain, but 
not thought to be coronary artery disease.  In a May 1962 
report of medical examination, clinical evaluation of the 
appellant's heart was normal.  A chest x-ray taken at that 
time was normal.  

The appellant underwent a VA examination in August 1964.  The 
VA examiner stated that the appellant had no history of 
evidence of any heart disease.  The heart outline was normal.  
There were no murmurs.  The peripheral arterial tree was 
good.

In an August 1981 VA hospitalization summary report, 
diagnoses of accelerated angina and status post coronary 
artery bypass graft were entered.  At that time, the 
appellant reported that he had been treated for a heart 
attack.

The veteran died in July 1994.  The certificate of death 
establishes that the cause of death was "Natural causes."  
The death certificate does not show that an autopsy was 
performed.  The death certificate establishes that the 
veteran died while at home.  The additional VA medical 
records associated with the claims file from 1992 to the time 
the veteran died do not reveal any evidence of a heart attack 
or an aneurysm of the stomach. 

In an August 1994 VA Form 21-4138, Statement in Support of 
Claim, Dr. Dwight A. Johnson stated that he had treated the 
veteran since 1977 for various health problems.  He stated 
that he had last seen the veteran in May 1994 with anemia, 
which was secondary to tropical sprue.  Dr. Johnson noted 
that the appellant had arteriosclerotic heart disease, which 
had been treated at the VA Medical Center in Memphis, 
Tennessee.  He stated that the appellant had died at home on 
July [redacted] 1994, and that no post mortem had been conducted.

The Board has reviewed all the evidence of record.  Although 
the appellant has asserted that the veteran's death was due 
to service, there is no competent evidence that a disease or 
injury incurred or aggravated in service caused the veteran's 
death.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied as 
she has not submitted a well-grounded claim.  The Board does 
not find that Dr. Johnson's opinion establishes that the 
veteran died from a disability that had been incurred in or 
aggravated by service.

The Board notes that while the appellant has alleged that the 
veteran's medication caused his death, that he had had a 
heart attack while in service which should have been service 
connected and that that caused his death, and that he had 
been diagnosed with an aneurysm of the stomach which had 
caused his death, she is not competent to make such opinions, 
as that requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, it must be 
noted that the service medical records establish that an 
impression of myocardial infarct was entered in December 
1956.  An established diagnosis of such was not entered 
subsequent to testing that the appellant underwent.  He 
underwent two electrocardiograms at that time, one week 
apart, and both were normal.  A final diagnosis of 
atelectasis was entered.  Further, when examined for heart 
problems following the December 1956 incident, at no time was 
heart disease diagnosed nor shown to a compensable degree 
within one year following service.  The Board has determined 
that the appellant has not submitted a well-grounded claim 
for service connection for cause of the veteran's death.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
November 1994 and a supplemental statement of the case in 
October 1999.

Additionally, in the Board's November 1998 remand, it 
informed the appellant of the duty to submit evidence of a 
well-grounded claim for service connection for cause of the 
veteran's death.  Specifically, the Board told her that the 
evidence needed to well ground the claim would be competent 
evidence linking the cause of death to the veteran's service.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied at both the RO 
level and the appellate level.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

Although the RO did not specifically state that it denied the 
appellant's service connection claim for the cause of the 
veteran's death on the basis that it was not well grounded, 
the Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc) (disallowance of 
a claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issue of the cause of the veteran's death on a 
different legal basis than the RO did.  When the Board, in a 
decision, addresses a question that has not been addressed by 
the RO, it must be considered whether the claimant has been 
given adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
concludes that the appellant has not been prejudiced by this 
decision.  It has considered the same law and regulations and 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, supra.  The result 
is the same.


ORDER

Service connection for cause of the veteran's death is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

